         Case 1:19-cr-00377-NRB Document 26 Filed 04/08/20 Page 1 of 1




                                           April 8, 2020
                                                  Application granted. Sentencing
By ECF
                                                  scheduled for July 29, 2020 at 11:00 am.
The Honorable Naomi R. Buchwald                   Dated: April 14, 2020
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     United States v. Sirron Stafford
               19 CR 377 (NRB)

Dear Judge Buchwald:

         In light of the ongoing COVID-19 public health emergency, I write with the consent of
the government to request an adjournment of Mr. Stafford’s April 27, 2020 sentencing hearing. I
respectfully request that the sentencing be adjourned for a period of approximately 90 days, with
sentencing submissions to be filed by the deadlines set under the Court’s Individual Rules of
Practice. This is the first request for an adjournment of the sentencing hearing. I am available for
a hearing in July except the weeks of July 13 and July 20. As stated above, the government joins
in this request and would be available for a sentencing hearing in approximately 90 days.


                                              Respectfully submitted,


                                              ___/s/______________
                                              Zawadi Baharanyi
                                              Assistant Federal Defender
                                              212-417-8735



cc:    Ryan Finkel
       Assistant United States Attorney
       (by ECF)
